DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-5, 8-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surveillance space" in Para. 4 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 3-5, 8-14 and 17 are rejected for their dependency from claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-5, 8-14, 17, 24, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0229279 A1 Conley et al. in view of US 2007/0069867 A1 Fleisch et al.

Regarding claim 1, Conley discloses a storage system having at least one shelf unit (Conley Abstract, container with compartments; Fig. 1, item 110), the shelf unit having shelves arranged on top of each other (Conley Para. [0031] storage locations stacked; Fig. 1, item 110), wherein each shelf is logically subdivided in compartments arranged side by side (Conley Para. [0031] storage locations are presented side by side; Fig. 1, item 110), the compartments each forming a subarea within a monitoring space (Conley Fig. 5, each of the trays has a variety of subareas), wherein a unique address is assigned to each of the compartments (Conley Para. [0048] each container includes an identifier), and having a sensor system for detecting an occupancy of the compartments, wherein the sensor system is configured to spatially scan the occupancy of one of the compartments to generate an occupancy information, which indicates a degree of occupancy of the respective compartment (Conley Para. [0038-0041] the containers are periodically scanned to determine the occupancy of the container, including optical scans), and having a data bus (Conley Para. [0027] inventory may be stored in a database), which is connected to the sensor system and a communication device (Conley Para. [0047-0049] the containers include sensors, the sensors communicate the location, and stored in the computing device), wherein the storage system is configured to perform the following steps: detecting an occupancy information of the compartments by the sensor system (Conley Para. [0038-0041] the containers are periodically scanned to determine the occupancy of the container, including optical scans), transmitting the occupancy information together with the address assigned to the compartment, from which the occupancy information has been detected, from the sensor system via the data bus to the communication device (Conley Para. [0047-0049] the containers include sensors, the sensors communicate the location, and stored in the computing device), and establishing a network (Conley Para. [0024] the server is able to communicate in a bidirectional fashion for the location and storage of information; Fig. 2), wherein the sensor system comprises a plurality of sensor assemblies (Conley Para. [0041] the sensors are presented within a pocket surveillance space, the emitted signal is detected, and therefore outputs a first occupancy state, and when not received, identifies a second occupancy state). Conley fails to explicitly disclose wherein the surveillance space is enclosed by delimitation elements having devices for receiving further delimitation elements or separating elements for establishing the subareas, wherein the further delimitation elements or separating elements are configured to be inserted in the devices from above such that approximately rectangular corners and the respective subareas are generated; wherein the sensor assemblies are contained in the further delimitation elements or separating elements; and wherein the devices have contact surfaces at their sides, which contact surfaces are configured to electrically connect the inserted further delimitation elements or separating elements, with the sensor assemblies contained therein, to the sensor system. Fleisch is in the field of stocking systems (Fleisch Abstract, stocking system for goods) and teaches wherein the surveillance space is enclosed by delimitation elements having devices for receiving further delimitation elements or separating elements for establishing the subareas, wherein the further delimitation elements or separating elements are (Fleisch Para. [0075] Fig. 6, there are a variety of different spaces, each of the spaces are different, and may be interchanged on the shelves, and also contain connectors); wherein the sensor assemblies are contained in the further delimitation elements or separating elements (Fleisch Para. [0075] each of the containers contain a sensor); and wherein the devices have contact surfaces at their sides, which contact surfaces are configured to electrically connect the inserted further delimitation elements or separating elements, with the sensor assemblies contained therein, to the sensor system (Fleisch Para. [0075] the links from each shelf are shown by the linking cable 10, the cable is able to connect all of the sensors throughout the system). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the storage shelf of Conley, with the ability to create subareas that are all connected as taught by Fleisch. The motivation for doing so would be to create unique spaces on each shelf that may accommodate different inventory items, and when store needs change, the sensors may be re-configured to support a different item (Fleisch Para. [0013] a simple weighing system does not allow for flexibility in retail environments, being able to convert subareas makes the tracking of inventory more accurate and therefore benefits the overall efficiency of stores).

(Conley Para. [0039-0040] multiple sensors with one surface of a compartment).  

Regarding claim 5, modified Conley discloses the storage system according to claim 3, wherein a sensor assembly has a strip-shaped, flexible or rigid conductor board as a carrier (Conley Para. [0039] printed or flexible circuit board sensor).  

Regarding claim 8, modified Conley discloses the storage system according to claim 1, wherein at least one optical signal means is uniquely assigned to each of the compartments, wherein the optical signalU.S. Patent Application No.: 16/098,665 U.S. National Phase of PCT/EP2017/060607Attorney Docket No.: 04017.0195U1 (W 1467 US)Page 45 of 50means is connected to the data bus to receive, via the data bus, a signal for optically indexing a compartment, and to realize the optical indexing (Conley Para. [0038-0041] the containers are periodically scanned to determine the occupancy of the container, including optical scans; Para. [0047-0049] the containers include sensors, the sensors communicate the location, and stored in the computing device).  

Regarding claim 9, modified Conley discloses the storage system according to claim 1, wherein the storage system is configured to store a stock- taking point (Conley Para. [0038] automatically detect when an item is added or removed; Para. [0049] the information retrieved from the sensors are stored)).  

Regarding claim 10, modified Conley discloses the storage system according to claim 1. Conley fails to explicitly disclose wherein an occupancy plan is stored in the communication device, in which occupancy plan an assignment of goods types respectively to one addresses and/or compartments, and a threshold value for the occupancy quantity of goods of respectively one goods type is stored, wherein the communication device is configured such that the quantity of goods of each goods type, which quantity is placed into stock in the storage system, can be determined from the occupancy information received via the data bus and the respective assigned addresses, and that the determined quantity of goods of each goods type can be compared with the quantity threshold value assigned to this goods type, and a signal can be sent, if the determined quantity of goods of this goods type falls below the quantity threshold value assigned to this goods type.  Fleisch teaches wherein an occupancy plan is stored in the communication device, in which occupancy plan an assignment of goods types respectively to one addresses and/or compartments (Fleisch Para. [0014] allocation of stock is determined based in accordance with a plan), and a threshold value for the occupancy quantity of goods of respectively one goods type is stored, wherein the communication device is configured such that the quantity of goods of each (Fleisch Para. [0056] a minimum amount of stock is placed within the containers, and the sensors are capable of determining quantity, and sending out to refill when the quantity is deemed to low).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Conley with the occupancy plan of Fleisch. The motivation for doing so would be to eliminate the need to label each individual object for inventory management, and instead use a less costly approach by being able to identify the objects in each compartment, and maintaining the inventory by each compartment (Fleisch Para. [0017] individual labeling is expensive, less packaging and compartment inventory allows for easier and economic management).

Regarding claim 11, modified Conley discloses the storage system according to claim 1, wherein a remote maintenance program module is installed on the communication device, which remote maintenance program module is addressable via the network and can perform maintenance operations directly on the storage system (Conley Para. [0057] the compartments may be routinely, periodically and/or continuously checked for whether an item has been removed), wherein the remote maintenance program module is configured such that upon a receipt of a command via the network, the sensor system is activated such that the occupancy information of a compartment, which is specified in the command by the indication of an according address, is measured, and on the basis of theU.S. Patent Application No.: 16/098,665 U.S. National Phase of PCT/EP2017/060607 Attorney Docket No.: 04017.0195U1 (W 1467 US) Page 46 of 50occupancy information, an occupancy information signal is generated, which is sent via the network (Conley Para. [0057-0058] the sensors are used to determine if an item is present in the compartment, and it relays that information with the computer system that stores inventory information).  

Regarding claim 12, modified Conley discloses the storage system according to claim 1, wherein the communication device can dynamically store occupancy information of the storage system, such that in the case of a system failure, the occupancy information can be restored at any time and can be used again upon a new system availability (Conley Para. [0049] the information about the contents of the storage container are stored on a computing device, the information may be retrieved at a later point in time).  

Regarding claim 13, modified Conley discloses the storage system according to claim 1, wherein the communication device is configured to connect to a computer via a local connection, which is stored in the communication device, on a user interface of the computer (Conley Para. [0021] the computer may be connected to inventory sensors with a local connection).  Conley fails to explicitly disclose a computer to visualize an occupancy plan. Fleisch teaches a computer to visualize an occupancy plan (Fleisch Para. [0074] the inventory may be sent to a computer to visualize the occupancy plan; Fig. 5, item 8; Para. [0056] a minimum amount of stock is placed within the containers, and the sensors are capable of determining quantity, and sending out to refill when the quantity is deemed too low). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Conley with the occupancy plan of Fleisch. The motivation for doing so would be to eliminate the need to label each individual object for inventory management, and instead use a less costly approach by being able to identify the objects in each compartment, and maintaining the inventory by each compartment (Fleisch Para. [0017] individual labeling is expensive, less packaging and compartment inventory allows for easier and economic management).

Regarding claim 14, modified Conley discloses the storage system according to claim 1, wherein the storage system further has a hand-held scanner for optically recognizing an optically readable code, wherein each one of the compartments carries an optically readable code indicating the respective address (Conley Para. [0053] the containers include a scanable RFID code), wherein the communication device is configured such that the assignment of a goods type to one or more of the compartments is effected in that the communication device (Conley Para. [0054] the container includes storage location information, as well as the item stored within each specific container), wherein further the hand-held scanner is configured wirelessly and has a wireless communication interface for communication with the communication device (Conley Para. [0021] the various computer elements may be in wireless communication). Conley fails to explicitly disclose wherein the communication device has a setup mode, wherein an occupancy of the storage system, which occupancy has been measured by the sensor system in the setup mode, can be stored as an occupancy plan, wherein the occupancy plan comprises in particular a goods type assigned to each one of the compartments, and an occupancy threshold value, which is assigned to the goods type, and which is given by the occupancy measured by the sensor system. Fleisch teaches wherein the communication device has a setup mode, wherein an occupancy of the storage system, which occupancy has been measured by the sensor system in the setup mode, can be stored as an occupancy plan (Fleisch Para. [0014] allocation of stock is determined based in accordance with a plan), wherein the occupancy plan comprises in particular a goods type assigned to each one of the compartments, and an occupancy threshold value, which is assigned to the goods type, and which is given by the occupancy measured by the sensor system (Fleisch Para. [0056] a minimum amount of stock is placed within the containers, and the sensors are capable of determining quantity, and sending out to refill when the quantity is deemed to low).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Conley with the occupancy plan of Fleisch. The motivation for doing so would be to eliminate the need to label each individual object for inventory management, and instead use a less costly approach by being able to identify the objects in each compartment, and maintaining the inventory by each compartment (Fleisch Para. [0017] individual labeling is expensive, less packaging and compartment inventory allows for easier and economic management).

Regarding claim 17, modified Conley discloses the storage system according to claim 1, wherein the sensor system has one sensor assembly per compartment as a flexible, strip-shaped conductor board (Conley Para. [0039] printed or flexible circuit board sensor) implemented in one of the following embodiments: wherein the signal transducer and the signal receiver of a sensor assembly are arranged in pairs on the conductor board (Conley Para. [0041] receivers and transmitters are disposed on each side of the pocket), wherein the signal transducers, the signal receivers and/or conductor paths are printed on the conductor board for the interconnection of the signal receivers and the signal transducers to the data bus (Conley Para. [0039] printed or flexible circuit board sensor; Para. [0041] receivers and transmitters are disposed on each side of the pocket).

(Conley Abstract, container with compartments; Fig. 1, item 110), the shelf unit having shelves arranged on top of each other (Conley Para. [0031] storage locations stacked; Fig. 1, item 110), wherein each shelf is logically subdivided in compartments arranged side by side (Conley Para. [0031] storage locations are presented side by side; Fig. 1, item 110), the compartments each forming a subarea within a monitoring space (Conley Fig. 5, each of the trays has a variety of subareas), wherein a unique address is assigned to each of the compartments (Conley Para. [0048] each container includes an identifier), and having a sensor system for detecting an occupancy of the compartments, wherein the sensor system is configured to spatially scan the occupancy of one of the compartments to generate an occupancy information, which indicates a degree of occupancy of the respective compartment (Conley Para. [0038-0041] the containers are periodically scanned to determine the occupancy of the container, including optical scans), and having a data bus (Conley Para. [0027] inventory may be stored in a database), which is connected to the sensor system and a communication device (Conley Para. [0047-0049] the containers include sensors, the sensors communicate the location, and stored in the computing device); switching a communication device in a setup mode (Conley Para. [0020] stocking shelving includes the setup of inventory, and is able to be reconfigured to maintain this inventory), wherein the sensor system comprises a plurality of sensor assemblies (Conley Para. [0041] the sensors are presented within a pocket surveillance space, the emitted signal is detected, and therefore outputs a first occupancy state, and when not received, identifies a second occupancy state). Conley fails to explicitly disclose wherein the monitoring space is enclosed by delimitation elements having devices for receiving further delimitation elements or separating elements for establishing the subareas, wherein the further delimitation elements or separating elements are configured to be inserted in the devices from above such that approximately rectangular corners and the respective subareas are generated; wherein the sensor assemblies are contained in the further delimitation elements or separating elements; and wherein the devices have contact surfaces at their sides, which contact surfaces are configured to electrically connect the inserted further delimitation elements or separating elements, with the sensor assemblies contained therein, to the sensor system and occupying the compartments of the storage system according to a predefined occupancy plan, with minimum stock quantities, underneath which repeat orders shall be triggered, detecting the minimum stock quantities by a sensor system and storing them in a communication device. Fleisch teaches wherein the monitoring space is enclosed by delimitation elements having devices for receiving further delimitation elements or separating elements for establishing the subareas, wherein the further delimitation elements or separating elements are configured to be inserted in the devices from above such that approximately rectangular corners and the respective subareas are generated (Fleisch Para. [0075] Fig. 6, there are a variety of different spaces, each of the spaces are different, and may be interchanged on the shelves, and also contain connectors); wherein the sensor assemblies are contained in the further delimitation elements or separating elements (Fleisch Para. [0075] each of the containers contain a sensor); and wherein the devices have contact surfaces at their sides, which contact surfaces are configured to electrically connect the inserted further delimitation elements or separating elements, with the sensor assemblies contained therein, to the sensor system (Fleisch Para. [0075] the links from each shelf are shown by the linking cable 10, the cable is able to connect all of the sensors throughout the system) and occupying the compartments of the storage system according to a predefined occupancy plan (Fleisch Para. [0014] allocation of stock is determined based in accordance with a plan), with minimum stock quantities, underneath which repeat orders shall be triggered, detecting the minimum stock quantities by a sensor system and storing them in a communication and completing the occupancy to a nominal stock in the storage system (Fleisch Para. [0056] a minimum amount of stock is placed within the containers, and the sensors are capable of determining quantity, and sending out to refill when the quantity is deemed to low). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the storage shelf of Conley, with the ability to create subareas that are all connected with an occupancy plan as taught by Fleisch. The motivation for doing so would be to create unique spaces on each shelf that may accommodate different inventory items, and when store needs change, the sensors may be re-configured to  (Fleisch Para. [0004] overstocking leads to capital being wasted on locked goods, but having goods available for sale is also completely necessary for business, therefore, close management of stock allows for optimization of storage; Para. [0013] a simple weighing system does not allow for flexibility in retail environments, being able to convert subareas makes the tracking of inventory more accurate and therefore benefits the overall efficiency of stores). 

Regarding claim 25, modified Conley discloses the method according to claim 24, wherein an assignment of a goods type to one of the compartments is effected by a hand-held scanner (Conley Para. [0053] the containers include a scanable RFID code), or wherein a hand-held scanner has a wireless communication interface to the communication device to transmit to the communication device an assignment signal for assigning the goods type to one of the compartments (Conley Para. [0021] the various computer elements may be in wireless communication). 

Regarding claim 27, modified Conley discloses the method according to claim 24. Conley fails to explicitly disclose further comprising: detecting occupancy information of at least one of the compartments, comparing, by the communication device, the detected occupancy information to a stored occupancy plan, if a discrepancy between the detected occupancy information (Fleisch Para. [0056] a minimum amount of stock is placed within the containers, and the sensors are capable of determining quantity, and sending out to refill when the quantity is deemed to low; Para. [0025] the stored inventory may be periodically updated to match sensed inventory). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Conley with the occupancy detection of Fliesch. The motivation for doing so would be to maintain stock without waste of overstocking inventory (Fleisch Para. [0004] overstocking leads to capital being wasted on locked goods, but having goods available for sale is also completely necessary for business, therefore, close management of stock allows for optimization of storage).

(Fleisch Para. [0027] sensor is an optical sensor), and an electronic control of the sensor assembly, which receives the false occupancy signal from the communication device via the data bus, activates the optical signaling means of the respective sensor assembly for outputting the false occupancy signal (Fleisch Para. [0025] the stored inventory may be periodically updated to match sensed inventory). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Conley with the occupancy detection of Fliesch. The motivation for doing so would be to maintain stock without waste of overstocking inventory (Fleisch Para. [0004] overstocking leads to capital being wasted on locked goods, but having goods available for sale is also completely necessary for business, therefore, close management of stock allows for optimization of storage).


Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0229279 A1 Conley et al. in view of US 2007/0069867 A1 Fleisch et al. and further in view of US 2006/0071774 A1 Brown et al.

Regarding claim 2, modified Conley discloses the storage system according to claim 1. Conley fails to explicitly disclose wherein the shelves are inclined with a slope in the direction towards a withdrawal side of the shelf unit.  Brown is in the field of monitoring items in a shelving storage (Brown Abstract, monitoring items on shelves; Fig. 1) and teaches wherein the shelves are inclined with a slope in the direction towards a withdrawal side of the shelf unit (Brown Para. [0055] the display may be gravity-fed dispensers, which is angled and uses the weight of the items to push the inventory forward). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the storage system of Conley with the sloped shelf taught by Brown. The motivation for doing so would be to enable the item to always be in the forward position, to easily allow the user to remove item, and ensure no items are left uncounted for accurate inventory (Brown Para. [0115] the use of gravity shelves allows for the front removal of items).  

Regarding claim 4, modified Conley discloses the storage system according to claim 3, wherein each sensor assembly is assigned uniquely to precisely one compartment (Conley Para. [0039-0040] multiple sensors with one surface of a compartment). Conley fails to explicitly disclose the longitudinal direction of (Brown Para. [0055] the display may be gravity-fed dispensers, which is angled and uses the weight of the items to push the inventory forward, the sensors are placed in the front, middle and backend of the shelf to identify the number of items). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the storage system of Conley with the sloped shelf taught by Brown. The motivation for doing so would be to enable the item to always be in the forward position, to easily allow the user to remove item, and ensure no items are left uncounted for accurate inventory (Brown Para. [0115] the use of gravity shelves allows for the front removal of items).  


Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
Regarding 103, the amended independent claims 1 and 24 add elements specifically about delimitation elements. Examiner agrees Conley and Rodgers do not teach the amended claim limitations. The limitations are taught by the previously presented Fleisch as shown in the citations above. Conley shows that each individual shelf had subareas, and it would have been obvious to combine with the ability to manipulate the subareas to fit the need of the specific inventory items on the shelf. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2006/0103506 A1 Rodgers teaches object identification with different transceivers (abstract).

Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687